Chubb Group of Insurance Companies DECLARATIONS FINANCIAL INSTITUTION INVESTMENT 15 Mountain View Road, Warren, New Jersey 07059 COMPANY ASSET PROTECTION BOND NAME OF ASSURED (including its Subsidiaries): Bond Number: 81448341 ARIEL INVESTMENT TRUST FEDERAL INSURANCE COMPANY #2900 Incorporated under the laws of Indiana CHICAGO, IL 60601 a stock insurance company herein called the COMPANY Capital Center, 251 North Illinois, Suite 1100 Indianapolis, IN 46204-1927 ITEM 1. BOND PERIOD: from 12:01 a.m. on October 1, 2010 to12:01 a.m. onOctober 1, 2011 ITEM 2. LIMITS OF LIABILITYDEDUCTIBLE AMOUNTS: If “Not Covered” is inserted below opposite any specified INSURING CLAUSE, such INSURING CLAUSEand any other reference shall be deemed to be deleted.There shall be no deductible applicable to anyloss under INSURING CLAUSE 1. sustained by any Investment Company. DEDUCTIBLE INSURING CLAUSE LIMIT OF LIABILITY AMOUNT 1. Employee $ 2,500,000 $ 0 2. On Premises $ 2,500,000 $ 75,000 3. In Transit $ 2,500,000 $ 75,000 4. Forgery or Alteration $ 2,500,000 $ 75,000 5. Extended Forgery $ 2,500,000 $ 75,000 6. Counterfeit Money $ 2,500,000 $ 75,000 7. Threats to Person $ Not Covered $ Not Covered 8. Computer System $ 2,500,000 $ 75,000 9. Voice Initiated Funds Transfer Instruction $ 2,500,000 $ 75,000 Uncollectible Items of Deposit $ 25,000 $ 5,000 Audit Expense $ 50,000 $ 10,000 ITEM 3. THE LIABILITY OF THE COMPANY IS ALSO SUBJECT TO THE TERMS OF THE FOLLOWINGENDORSEMENTS EXECUTED SIMULTANEOUSLY HEREWITH: 1-5 IN WITNESS WHEREOF, THE COMPANY has caused this Bond to be signed by its authorized officers, but it shall not bevalid unless also signed by an authorized representative of the Company. ICAP Bond (5-98) - Federal Form 17-02-1421 (Ed. 5-98) Page 1 of 1 The COMPANY, in consideration of payment of the required premium, and in relianceon the APPLICATION and all other statements made and information furnished to theCOMPANY by the ASSURED, and subject to the DECLARATIONS made a part of thisBond and to all other terms and conditions of this Bond, agrees to pay the ASSUREDfor: Insuring Clauses Employee 1. Loss resulting directly from Larceny or Embezzlement committed by anyEmployee, alone or in collusion with others. On Premises 2. Loss of Property resulting directly from robbery, burglary, false pretenses,common law or statutory larceny, misplacement, mysterious unexplainabledisappearance, damage, destruction or removal, from the possession, custody orcontrol of the ASSURED, while such Property is lodged or deposited at premiseslocated anywhere. In Transit 3. Loss of Property resulting directly from common law or statutory larceny,misplacement, mysterious unexplainable disappearance, damage or destruction,while the Property is in transit anywhere: a. in an armored motor vehicle, including loading and unloading thereof, b. in the custody of a natural person acting as a messenger of the ASSURED,or c. in the custody of a Transportation Company and being transported in aconveyance other than an armored motor vehicle provided, however, thatcovered Property transported in such manner is limited to the following: written records, securities issued in registered form, which are not endorsed or arerestrictively endorsed, or negotiable instruments not payable to bearer, which are not endorsedor are restrictively endorsed. Coverage under this INSURING CLAUSE begins immediately on the receipt ofsuch Property by the natural person or Transportation Company and endsimmediately on delivery to the premises of the addressee or to any representativeof the addressee located anywhere. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 1 of 19 Insuring Clauses (continued) Forgery Or Alteration 4. Loss resulting directly from: a. Forgery on, or fraudulent material alteration of, any bills of exchange,checks, drafts, acceptances, certificates of deposits, promissory notes, duebills, money orders, orders upon public treasuries, letters of credit, otherwritten promises, orders or directions to pay sums certain in money, orreceipts for the withdrawal of Property, or b. transferring, paying or delivering any funds or other Property, or establishingany credit or giving any value in reliance on any written instructions, advicesor applications directed to the ASSURED authorizing or acknowledging thetransfer, payment, delivery or receipt of funds or other Property, whichinstructions, advices or applications fraudulently purport to bear thehandwritten signature of any customer of the ASSURED, or shareholder orsubscriber to shares of an Investment Company, or of any financialinstitution or Employee but which instructions, advices or applications either beara Forgery or have been fraudulently materially altered without theknowledge and consent of such customer, shareholder, subscriber, financialinstitution or Employee; excluding, however, under this INSURING CLAUSE any loss covered underINSURING CLAUSE 5. of this Bond, whether or not coverage for INSURINGCLAUSE 5. is provided for in the DECLARATIONS of this Bond. For the purpose of this INSURING CLAUSE, a mechanically reproduced facsimilesignature is treated the same as a handwritten signature. Extended Forgery 5. Loss resulting directly from the ASSURED having, in good faith, and in theordinary course of business, for its own account or the account of others in anycapacity: a. acquired, accepted or received, accepted or received, sold or delivered, orgiven value, extended credit or assumed liability, in reliance on any originalSecurities, documents or other written instruments which prove to: bear a Forgery or a fraudulently material alteration, have been lost or stolen, or be Counterfeit, or b. guaranteed in writing or witnessed any signatures on any transfer,assignment, bill of sale, power of attorney, guarantee, endorsement or other obligation upon or in connection with any Securities, documents or otherwritten instruments. Actual physical possession, and continued actual physical possession if taken ascollateral, of such Securities, documents or other written instruments by anEmployee, Custodian, or a Federal or State chartered deposit institution of theASSURED is a condition precedent to the ASSURED having relied on such items. Release or return of such collateral is an acknowledgment by the ASSURED that itno longer relies on such collateral. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 2 of 19 Insuring Clauses Extended Forgery For the purpose of this INSURING CLAUSE, a mechanically reproduced facsimilesignature is treated the same as a handwritten signature. (continued) Counterfeit Money 6. Loss resulting directly from the receipt by the ASSURED in good faith of anyCounterfeit money. Threats To Person 7. Loss resulting directly from surrender of Property away from an office of theASSURED as a result of a threat communicated to the ASSURED to do bodilyharm to an Employee as defined in Section 1.e. (1), (2) and (5), a Relative orinvitee of such Employee, or a resident of the household of such Employee, whois, or allegedly is, being held captive provided, however, that prior to the surrenderof such Property: a. the Employee who receives the threat has made a reasonable effort tonotify an officer of the ASSURED who is not involved in such threat, and b. the ASSURED has made a reasonable effort to notify the Federal Bureau ofInvestigation and local law enforcement authorities concerning such threat. It is agreed that for purposes of this INSURING CLAUSE, any Employee of theASSURED, as set forth in the preceding paragraph, shall be deemed to be an ASSURED hereunder, but only with respect to the surrender of money, securitiesand other tangible personal property in which such Employee has a legal orequitable interest. Computer System 8. Loss resulting directly from fraudulent: a. entries of data into, or b. changes of data elements or programs within, a Computer System, provided the fraudulent entry or change causes: funds or other property to be transferred, paid or delivered, an account of the ASSURED or of its customer to be added, deleted,debited or credited, or an unauthorized account or a fictitious account to be debited orcredited. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 3 of 19 Insuring Clauses (continued) Voice Initiated Funds 9. Loss resulting directly from Voice Initiated Funds Transfer Instruction directedto the ASSURED authorizing the transfer of dividends or redemption Transfer Instruction proceeds ofInvestment Company shares from a Customer's account, provided such VoiceInitiated Funds Transfer Instruction was: a. received at the ASSURED'S offices by those Employees of the ASSUREDspecifically authorized to receive the Voice Initiated Funds Transfer Instruction, b. made by a person purporting to be a Customer, and c. made by said person for the purpose of causing the ASSURED or Customerto sustain a loss or making an improper personal financial gain for suchperson or any other person. In order for coverage to apply under this INSURING CLAUSE, all Voice InitiatedFunds Transfer Instructions must be received and processed in accordance withthe Designated Procedures outlined in the APPLICATION furnished to theCOMPANY. Uncollectible Items of Loss resulting directly from the ASSURED having credited an account of acustomer, shareholder or subscriber on the faith of any Items of Deposit Deposit which prove to be uncollectible, provided that the crediting of such account causes: a. redemptions or withdrawals to be permitted, b. shares to be issued, or c. dividends to be paid, from an account of an Investment Company. In order for coverage to apply under this INSURING CLAUSE, the ASSUREDmust hold Items of Deposit for the minimum number of days stated in the APPLICATION before permitting any redemptions or withdrawals, issuing anyshares or paying any dividends with respect to such Items of Deposit. Items of Deposit shall not be deemed uncollectible until the ASSURED'Sstandard collection procedures have failed. Audit Expense Expense incurred by the ASSURED for that part of the cost of audits orexaminations required by any governmental regulatory authority or self- regulatoryorganization to be conducted by such authority, organization or their appointee byreason of the discovery of loss sustained by the ASSURED and covered by thisBond. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 4 of 19 General Agreements Additional Companies A. If more than one corporation, or Investment Company, or any combination ofthem is included as the ASSURED herein: Included As Assured The total liability of the COMPANY under this Bond for loss or lossessustained by any one or more or all of them shall not exceed the limit forwhich the COMPANY would be liable under this Bond if all such loss weresustained by any one of them. Only the first named ASSURED shall be deemed to be the sole agent of theothers for all purposes under this Bond, including but not limited to the givingor receiving of any notice or proof required to be given and for the purpose ofeffecting or accepting any amendments to or termination of this Bond. TheCOMPANY shall furnish each Investment Company with a copy of theBond and with any amendment thereto, together with a copy of each formalfiling of claim by any other named ASSURED and notification of the terms ofthe settlement of each such claim prior to the execution of such settlement. The COMPANY shall not be responsible for the proper application of anypayment made hereunder to the first named ASSURED. Knowledge possessed or discovery made by any partner, director, trustee,officer or supervisory employee of any ASSURED shall constitute knowledge or discovery by all the ASSUREDS for the purposes of this Bond. If the first named ASSURED ceases for any reason to be covered under thisBond, then the ASSURED next named on the APPLICATION shall thereafterbe considered as the first named ASSURED for the purposes of this Bond. Representation Made By B. The ASSURED represents that all information it has furnished in theAPPLICATION for this Bond or otherwise is complete, true and correct. Such Assured APPLICATION and other information constitute part of this Bond. The ASSURED must promptly notify the COMPANY of any change in any fact orcircumstance which materially affects the risk assumed by the COMPANY under this Bond. Any intentional misrepresentation, omission, concealment or incorrect statement ofa material fact, in the APPLICATION or otherwise, shall be grounds for recision ofthis Bond. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 5 of 19 General Agreements (continued) Additional Offices Or C. If the ASSURED, other than an Investment Company, while this Bond is in force,merges or consolidates with, or purchases or acquires assets or Employees - Consolidation, liabilities ofanother institution, the ASSURED shall not have the coverage afforded under thisBond for loss which has: Merger Or Purchase Or occurred or will occur on premises, or Acquisition Of Assets Or been caused or will be caused by an employee, or Liabilities - Notice To arisen or will arise out of the assets or liabilities,of such institution, unless the ASSURED: Company a. gives the COMPANY written notice of the proposed consolidation, merger orpurchase or acquisition of assets or liabilities prior to the proposed effectivedate of such action, and b. obtains the written consent of the COMPANY to extend some or all of thecoverage provided by this Bond to such additional exposure, and c. on obtaining such consent, pays to the COMPANY an additional premium. Change Of Control - D. When the ASSURED learns of a change in control (other than in an InvestmentCompany), as set forth in Section 2(a) (9) of the Investment Company Notice To Company Act of1940,the ASSURED shall within sixty (60) days give written notice to the COMPANY setting forth: the names of the transferors and transferees (or the names of the beneficialowners if the voting securities are registered in another name), the total number of voting securities owned by the transferors and thetransferees (or the beneficial owners), both immediately before and after thetransfer, and the total number of outstanding voting securities. Failure to give the required notice shall result in termination of coverage for anyloss involving a transferee, to be effective on the date of such change in control. Court Costs And E. The COMPANY will indemnify the ASSURED for court costs and reasonableattorneys' fees incurred and paid by the ASSURED in defense, whether Attorneys’ Fees or notsuccessful, whether or not fully litigated on the merits and whether or not settled,of any claim, suit or legal proceeding with respect to which the ASSURED wouldbe entitled to recovery under this Bond. However, with respect to INSURINGCLAUSE 1., this Section shall only apply in the event that: an Employee admits to being guilty of Larceny or Embezzlement, an Employee is adjudicated to be guilty of Larceny or Embezzlement, or ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 6 of 19 General Agreements Court Costs And in the absence of 1 or 2 above, an arbitration panel agrees, after a review ofan agreed statement of facts between the COMPANY and the Attorneys’ Fees ASSURED,that an Employee would be found guilty of Larceny or Embezzlement ifsuch Employee were prosecuted. (continued) The ASSURED shall promptly give notice to the COMPANY of any such suit orlegal proceeding and at the request of the COMPANY shall furnish copies of allpleadings and pertinent papers to the COMPANY. The COMPANY may, at itssole option, elect to conduct the defense of all or part of such legal proceeding.The defense by the COMPANY shall be in the name of the ASSURED throughattorneys selected by the COMPANY. The ASSURED shall provide all reasonableinformation and assistance as required by the COMPANY for such defense. If the COMPANY declines to defend the ASSURED, no settlement without theprior written consent of the COMPANY nor judgment against the ASSURED shalldetermine the existence, extent or amount of coverage under this Bond. If the amount demanded in any such suit or legal proceeding is within theDEDUCTIBLE AMOUNT, if any, the COMPANY shall have no liability for courtcosts and attorney's fees incurred in defending all or part of such suit or legalproceeding. If the amount demanded in any such suit or legal proceeding is in excess of theLIMIT OF LIABILITY stated in ITEM 2. of the DECLARATIONS for the applicableINSURING CLAUSE, the COMPANY'S liability for court costs and attorney's feesincurred in defending all or part of such suit or legal proceedings is limited to theproportion of such court costs and attorney's fees incurred that the LIMIT OFLIABILITY stated in ITEM 2. of the DECLARATIONS for the applicable INSURINGCLAUSE bears to the total of the amount demanded in such suit or legalproceeding. If the amount demanded is any such suit or legal proceeding is in excess of theDEDUCTIBLE AMOUNT, if any, but within the LIMIT OF LIABILITY stated in ITEM2.of the DECLARATIONS for the applicable INSURING CLAUSE, theCOMPANY'S liability for court costs and attorney's fees incurred in defending all orpart of such suit or legal proceedings shall be limited to the proportion of suchcourt costs or attorney's fees that the amount demanded that would be payableunder this Bond after application of the DEDUCTIBLE AMOUNT, bears to the totalamount demanded. Amounts paid by the COMPANY for court costs and attorneys' fees shall be inaddition to the LIMIT OF LIABILITY stated in ITEM 2. of the DECLARATIONS. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 7 of 19 Conditions And Limitations Definitions 1. As used in this Bond: a. Computer System means a computer and all input, output, processing,storage, off-line media libraries, and communication facilities which areconnected to the computer and which are under the control and supervisionof the operating system(s) or application(s) software used by the ASSURED. b. Counterfeit means an imitation of an actual valid original which is intendedto deceive and be taken as the original. c. Custodian means the institution designated by an Investment Company tomaintain possession and control of its assets. d. Customer means an individual, corporate, partnership, trust customer,shareholder or subscriber of an Investment Company which has a written agreement with the ASSURED for Voice Initiated Funds TransferInstruction. e. Employee means: an officer of the ASSURED, a natural person while in the regular service of the ASSURED at any ofthe ASSURED'S premises and compensated directly by the ASSUREDthrough its payroll system and subject to the United States InternalRevenue Service Form W-2 or equivalent income reporting plans ofother countries, and whom the ASSURED has the right to control anddirect both as to the result to be accomplished and details and meansby which such result is accomplished in the performance of suchservice, a guest student pursuing studies or performing duties in any of theASSURED'S premises, an attorney retained by the ASSURED and an employee of suchattorney while either is performing legal services for the ASSURED, a natural person provided by an employment contractor to performemployee duties for the ASSURED under the ASSURED'S supervision at any of the ASSURED'S premises, an employee of an institution merged or consolidated with theASSURED prior to the effective date of this Bond, a director or trustee of the ASSURED, but only while performing actswithin the scope of the customary and usual duties of any officer or other employee of the ASSURED or while acting as a member of anycommittee duly elected or appointed to examine or audit or have custody of or access to Property of the ASSURED, or ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 8 of 19 Conditions And Limitations Definitions each natural person, partnership or corporation authorized by writtenagreement with the ASSURED to perform services as electronic dataprocessor (continued) of checks or other accounting records related to such checks butonly while such person, partnership or corporation is actually performing such services and not: a. creating, preparing, modifying or maintaining the ASSURED'Scomputer software or programs, or b. acting as transfer agent or in any other agency capacity in issuing checks, drafts or securities for the ASSURED, any partner, officer or employee of an investment advisor, an underwriter(distributor), a transfer agent or shareholder accounting recordkeeper, or an administrator, for an Investment Company while performing acts comingwithin the scope of the customary and usual duties of an officer or employeeof an Investment Company or acting as a member of any committee dulyelected or appointed to examine, audit or have custody of or access toProperty of an Investment Company. The term Employee shall not include any partner, officer or employee of atransfer agent, shareholder accounting recordkeeper or administrator: a. which is not an "affiliated person" (as defined in Section 2(a) of theInvestment Company Act of 1940) of an Investment Company or ofthe investment advisor or underwriter (distributor) of such InvestmentCompany, or b. which is a "bank" (as defined in Section 2(a) of the InvestmentCompany Act of 1940). This Bond does not afford coverage in favor of the employers ofpersons as set forth in e. (4), (5) and (8) above, and upon payment tothe ASSURED by the COMPANY resulting directly from Larceny orEmbezzlement committed by any of the partners, officers oremployees of such employers, whether acting alone or in collusion withothers, an assignment of such of the ASSURED'S rights and causes ofaction as it may have against such employers by reason of such actsso committed shall, to the extent of such payment, be given by theASSURED to the COMPANY, and the ASSURED shall execute allpapers necessary to secure to the COMPANY the rights provided forherein. Each employer of persons as set forth in e.(4), (5) and (8) above and thepartners, officers and other employees of such employers shall collectivelybe deemed to be one person for all the purposes of this Bond; excepting,however, the fifth paragraph of Section 13. Independent contractors not specified in e.(4), (5) or (8) above,intermediaries, agents, brokers or other representatives of the same generalcharacter shall not be considered Employees. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 9 of 19 Conditions And Limitations Definitions f. Forgery means the signing of the name of another natural person with theintent to deceive but does not mean a signature which consists in whole or in (continued) part of one's own name, with or without authority, in any capacity for anypurpose. g. Investment Company means any investment company registered under theInvestment Company Act of 1940 and listed under the NAME OF ASSURED on the DECLARATIONS. h. Items of Deposit means one or more checks or drafts drawn upon afinancial institution in the United States of America. i. Larceny or Embezzlement means larceny or embezzlement as defined inSection 37 of the Investment Company Act of 1940. j. Property means money, revenue and other stamps; securities; including anynote, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of deposit, certificate of interest or participation in any profit-sharing agreement, collateral trust certificate, preorganization certificate orsubscription, transferable share, investment contract, voting trust certificate,certificate of deposit for a security, fractional undivided interest in oil, gas, or other mineral rights, any interest or instruments commonly known as asecurity under the Investment Company Act of 1940, any other certificate of interest or participation in, temporary or interim certificate for, receipt for,guarantee of, or warrant or right to subscribe to or purchase any of the foregoing; bills of exchange; acceptances; checks; withdrawal orders; moneyorders; travelers' letters of credit; bills of lading; abstracts of title; insurance policies, deeds, mortgages on real estate and/or upon chattels and intereststherein; assignments of such policies, deeds or mortgages; other valuable papers, including books of accounts and other records used by theASSURED in the conduct of its business (but excluding all electronic dataprocessing records); and, all other instruments similar to or in the nature ofthe foregoing in which the ASSURED acquired an interest at the time of the ASSURED'S consolidation or merger with, or purchase of the principal assets of, a predecessor or which are held by the ASSURED for anypurpose or in any capacity and whether so held gratuitously or not andwhether or not the ASSURED is liable therefor. k. Relative means the spouse of an Employee or partner of the ASSUREDand any unmarried child supported wholly by, or living in the home of, such Employee or partner and being related to them by blood, marriage or legalguardianship. l. Securities, documents or other written instruments means original(including original counterparts) negotiable or non-negotiable instruments, or assignments thereof, which in and of themselves represent an equitableinterest, ownership, or debt and which are in the ordinary course of business transferable by delivery of such instruments with any necessaryendorsements or assignments. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 10 of 19 Conditions And Limitations Definitions m. Subsidiary means any organization that, at the inception date of this Bond,is named in the APPLICATION or is created during the BOND (continued) PERIOD andof which more than fifty percent (50%) of the outstanding securities or votingrights representing the present right to vote for election of directors is ownedor controlled by the ASSURED either directly or through one or more of itssubsidiaries. n. Transportation Company means any organization which provides its ownor its leased vehicles for transportation or which provides freight forwardingor air express services. o. Voice Initiated Election means any election concerning dividend optionsavailable to Investment Company shareholders or subscribers which is requested by voice over the telephone. p. Voice Initiated Redemption means any redemption of shares issued by anInvestment Company which is requested by voice over the telephone. q. Voice Initiated Funds Transfer Instruction means any Voice InitiatedRedemption or Voice Initiated Election. For the purposes of these definitions, the singular includes the plural and theplural includes the singular, unless otherwise indicated. General Exclusions - 2. This bond does not directly or indirectly cover: Applicable to All Insuring a. loss not reported to the COMPANY in writing within sixty (60) days aftertermination of this Bond as an entirety; Clauses b. loss due to riot or civil commotion outside the United States of America and Canada, or any loss due to military, naval or usurped power, war orinsurrection. This Section 2.b., however, shall not apply to loss which occursin transit in the circumstances recited in INSURING CLAUSE 3., providedthat when such transit was initiated there was no knowledge on the part ofany person acting for the ASSURED of such riot, civil commotion, military,naval or usurped power, war or insurrection; c. loss resulting from the effects of nuclear fission or fusion or radioactivity; d. loss of potential income including, but not limited to, interest and dividendsnot realized by the ASSURED or by any customer of the ASSURED; e. damages of any type for which the ASSURED is legally liable, exceptcompensatory damages, but not multiples thereof, arising from a loss covered under this Bond; f. costs, fees and expenses incurred by the ASSURED in establishing theexistence of or amount of loss under this Bond, except to the extent coveredunder INSURING CLAUSE 11.; g. loss resulting from indirect or consequential loss of any nature; ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 11 of 19 Conditions And Limitations General Exclusions - h. loss resulting from dishonest acts by any member of the Board of Directorsor Board of Trustees of the ASSURED who is not an Employee, Applicable to All Insuring actingalone or in collusion with others; Clauses i. loss, or that part of any loss, resulting solely from any violation by theASSURED or by any Employee: (continued) of any law regulating: a. the issuance, purchase or sale of securities, b. securities transactions on security or commodity exchanges orthe over the counter market, c. investment companies, d. investment advisors, or of any rule or regulation made pursuant to any such law; or j. loss of confidential information, material or data; k. loss resulting from voice requests or instructions received over thetelephone, provided however, this Section 2.k. shall not apply to INSURING CLAUSE 7. or 9. Specific Exclusions - 3. This Bond does not directly or indirectly cover: Applicable To All Insuring a. loss caused by an Employee, provided, however, this Section 3.a. shall notapply to loss covered under INSURING CLAUSE 2. or 3. which Clauses Except Insuring resultsdirectly from misplacement, mysterious unexplainable disappearance, ordamage or destruction of Property; Clause 1. b. loss through the surrender of property away from premises of the ASSUREDas a result of a threat: to do bodily harm to any natural person, except loss of Property intransit in the custody of any person acting as messenger of the ASSURED, provided that when such transit was initiated there was noknowledge by the ASSURED of any such threat, and provided furtherthat this Section 3.b. shall not apply to INSURING CLAUSE 7., or to do damage to the premises or Property of the ASSURED; c. loss resulting from payments made or withdrawals from any accountinvolving erroneous credits to such account; d. loss involving Items of Deposit which are not finally paid for any reasonprovided however, that this Section 3.d. shall not apply to INSURING CLAUSE 10.; e. loss of property while in the mail; ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 12 of 19 Conditions And Limitations Specific Exclusions - f. loss resulting from the failure for any reason of a financial or depositoryinstitution, its receiver or other liquidator to pay or deliver funds or Applicable To All Insuring otherProperty to the ASSURED provided further that this Section 3.f. shall notapply to loss of Property resulting directly from robbery, Clauses Except Insuring burglary,misplacement, mysterious unexplainable disappearance, damage,destruction or removal from the possession, custody or control of Clause 1. theASSURED. (continued) g. loss of Property while in the custody of a Transportation Company,provided however, that this Section 3.g. shall not apply to INSURING CLAUSE 3.; h. loss resulting from entries or changes made by a natural person withauthorized access to a Computer System who acts in good faith on instructions, unless such instructions are given to that person by a softwarecontractor or its partner, officer, or employee authorized by the ASSURED todesign, develop, prepare, supply, service, write or implement programs forthe ASSURED's Computer System; or i. loss resulting directly or indirectly from the input of data into a ComputerSystem terminal, either on the premises of the customer of the ASSUREDor under the control of such a customer, by a customer or other person whohad authorized access to the customer's authentication mechanism. Specific Exclusions - 4. This bond does not directly or indirectly cover: Applicable To All Insuring a. loss resulting from the complete or partial non-payment of or default on anyloan whether such loan was procured in good faith or through Clauses Except Insuring trick, artifice,fraud or false pretenses; provided, however, this Section 4.a. shall not applyto INSURING CLAUSE 8.; Clauses 1., 4., And 5. b. loss resulting from forgery or any alteration; c. loss involving a counterfeit provided, however, this Section 4.c. shall notapply to INSURING CLAUSE 5. or 6. Limit Of Liability/Non- 5. At all times prior to termination of this Bond, this Bond shall continue in force forthe limit stated in the applicable sections of ITEM 2. of the Reduction And Non- DECLARATIONS,notwithstanding any previous loss for which the COMPANY may have paid or beliable to pay under this Bond provided, Accumulation Of Liability however, that the liability of the COMPANYunder this Bond with respect to all loss resulting from: a. any one act of burglary, robbery or hold-up, or attempt thereat, in which noEmployee is concerned or implicated, or b. any one unintentional or negligent act on the part of any one personresulting in damage to or destruction or misplacement of Property, or c. all acts, other than those specified in a. above, of any one person, or ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 13 of 19 Conditions And Limitations Limit Of Liability/Non- d. any one casualty or event other than those specified in a., b., or c. above,shall be deemed to be one loss and shall be limited to the applicable Reduction And Non- LIMIT OFLIABILITY stated in ITEM 2. of the DECLARATIONS of this Bond irrespective ofthe total amount of such loss or losses and shall not be Accumulation Of Liability cumulative in amountsfrom year to year or from period to period. (continued) All acts, as specified in c. above, of any one person which i. directly or indirectly aid in any way wrongful acts of any other person orpersons, or ii. permit the continuation of wrongful acts of any other person or personswhether such acts are committed with or without the knowledge of the wrongfulacts of the person so aided, and whether such acts are committed with or withoutthe intent to aid such other person, shall be deemed to be one loss with thewrongful acts of all persons so aided. Discovery 6. This Bond applies only to loss first discovered by an officer of the ASSUREDduring the BOND PERIOD. Discovery occurs at the earlier of an officer of theASSURED being aware of: a. facts which may subsequently result in a loss of a type covered by this Bond,or b. an actual or potential claim in which it is alleged that the ASSURED is liableto a third party,regardless of when the act or acts causing or contributing to such loss occurred,even though the amount of loss does not exceed the applicable DEDUCTIBLEAMOUNT, or the exact amount or details of loss may not then be known. Notice To Company - 7. a. The ASSURED shall give the COMPANY notice thereof at the earliestpracticable moment, not to exceed sixty (60) days after discovery of loss, Proof - Legal Proceedings inan amount that is in excess of 50% of the applicable DEDUCTIBLEAMOUNT, as stated in ITEM 2. of the DECLARATIONS. Against Company b. The ASSURED shall furnish to the COMPANY proof of loss, duly sworn to,with full particulars within six (6) months after such discovery. c. Securities listed in a proof of loss shall be identified by certificate or bondnumbers, if issued with them. d. Legal proceedings for the recovery of any loss under this Bond shall not bebrought prior to the expiration of sixty (60) days after the proof of loss is filedwith the COMPANY or after the expiration of twenty-four (24) months fromthe discovery of such loss. e. This Bond affords coverage only in favor of the ASSURED. No claim, suit,action or legal proceedings shall be brought under this Bond by anyoneother than the ASSURED. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 14 of 19 Conditions And Limitations Notice To Company - f. Proof of loss involving Voice Initiated Funds Transfer Instruction shallinclude electronic recordings of such instructions. Proof - Legal Proceedings Against Company (continued) Deductible Amount 8. The COMPANY shall not be liable under any INSURING CLAUSES of this Bondon account of loss unless the amount of such loss, after deducting the net amountof all reimbursement and/or recovery obtained or made by the ASSURED, otherthan from any Bond or policy of insurance issued by an insurance company andcovering such loss, or by the COMPANY on account thereof prior to payment bythe COMPANY of such loss, shall exceed the DEDUCTIBLE AMOUNT set forth inITEM 3. of the DECLARATIONS, and then for such excess only, but in no eventfor more than the applicable LIMITS OF LIABILITY stated in ITEM 2. of theDECLARATIONS. There shall be no deductible applicable to any loss under INSURING CLAUSE 1.sustained by any Investment Company. Valuation 9. BOOKS OF ACCOUNT OR OTHER RECORDSThe value of any loss of Property consisting of books of account or other recordsused by the ASSURED in the conduct of its business shall be the amount paid bythe ASSURED for blank books, blank pages, or other materials which replace the lost books of account or other records, plus the cost of labor paid by theASSURED for the actual transcription or copying of data to reproduce such booksof account or other records. The value of any loss of Property other than books of account or other recordsused by the ASSURED in the conduct of its business, for which a claim is madeshall be determined by the average market value of such Property on thebusiness day immediately preceding discovery of such loss provided,however,that the value of any Property replaced by the ASSURED with the consent of theCOMPANY and prior to the settlement of any claim for such Property shall be theactual market value at the time of replacement. In the case of a loss of interim certificates, warrants, rights or other securities, theproduction of which is necessary to the exercise of subscription, conversion,redemption or deposit privileges, the value of them shall be the market value ofsuch privileges immediately preceding their expiration if said loss is not discovereduntil after their expiration. If no market price is quoted for such Property or forsuch privileges, the value shall be fixed by agreement between the parties. OTHER PROPERTY The value of any loss of Property, other than as stated above, shall be the actualcash value or the cost of repairing or replacing such Property with Property oflike quality and value, whichever is less. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 15 of 19 Conditions And Limitations (continued) Securities Settlement In the event of a loss of securities covered under this Bond, the COMPANY may,at its sole discretion, purchase replacement securities, tender the value of thesecurities in money, or issue its indemnity to effect replacement securities. The indemnity required from the ASSURED under the terms of this Sectionagainst all loss, cost or expense arising from the replacement of securities by theCOMPANY'S indemnity shall be: a. for securities having a value less than or equal to the applicableDEDUCTIBLE AMOUNT - one hundred (100%) percent; b. for securities having a value in excess of the DEDUCTIBLE AMOUNT butwithin the applicable LIMIT OF LIABILITY - the percentage that theDEDUCTIBLE AMOUNT bears to the value of the securities; c. for securities having a value greater than the applicable LIMIT OF LIABILITY- the percentage that the DEDUCTIBLE AMOUNT and portion in excess ofthe applicable LIMIT OF LIABILITY bears to the value of the securities. The value referred to in Section 10.a., b., and c. is the value in accordance withSection 9, VALUATION, regardless of the value of such securities at the time theloss under the COMPANY'S indemnity is sustained. The COMPANY is not required to issue its indemnity for any portion of a loss ofsecurities which is not covered by this Bond; however, the COMPANY may do soas a courtesy to the ASSURED and at its sole discretion. The ASSURED shall pay the proportion of the Company's premium charge for theCompany's indemnity as set forth in Section 10.a., b., and c. No portion of theLIMIT OF LIABILITY shall be used as payment of premium for any indemnity purchased by the ASSURED to obtain replacement securities. Subrogation - Assignment - In the event of a payment under this Bond, the COMPANY shall be subrogated toall of the ASSURED'S rights of recovery against any person or Recovery entity to the extentof such payment. On request, the ASSURED shall deliver to the COMPANY anassignment of the ASSURED'S rights, title and interest and causes of actionagainst any person or entity to the extent of such payment. Recoveries, whether effected by the COMPANY or by the ASSURED, shall beapplied net of the expense of such recovery in the following order: a. first, to the satisfaction of the ASSURED'S loss which would otherwise havebeen paid but for the fact that it is in excess of the applicable LIMIT OFLIABILITY, b. second, to the COMPANY in satisfaction of amounts paid in settlement ofthe ASSURED'S claim, c. third, to the ASSURED in satisfaction of the applicable DEDUCTIBLEAMOUNT, and ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 16 of 19 Conditions And Limitations Subrogation - Assignment - d. fourth, to the ASSURED in satisfaction of any loss suffered by theASSURED which was not covered under this Bond. Recovery Recovery from reinsurance or indemnity of the COMPANY shall not be deemed arecovery under this section. (continued) Cooperation Of Assured At the COMPANY'S request and at reasonable times and places designated bythe COMPANY, the ASSURED shall: a. submit to examination by the COMPANY and subscribe to the same underoath, b. produce for the COMPANY'S examination all pertinent records, and c. cooperate with the COMPANY in all matters pertaining to the loss. The ASSURED shall execute all papers and render assistance to secure to theCOMPANY the rights and causes of action provided for under this Bond. TheASSURED shall do nothing after loss to prejudice such rights or causes of action. Termination If the Bond is for a sole ASSURED, it shall not be terminated unless written noticeshall have been given by the acting party to the affected party and to theSecurities and Exchange Commission, Washington, D.C., not less than sixty (60)days prior to the effective date of such termination. If the Bond is for a joint ASSURED, it shall not be terminated unless written noticeshall have been given by the acting party to the affected party, and by theCOMPANY to all ASSURED Investment Companies and to the Securities andExchange Commission, Washington, D.C., not less than sixty (60) days prior tothe effective date of such termination. This Bond will terminate as to any one ASSURED, other than an InvestmentCompany: a. immediately on the taking over of such ASSURED by a receiver or otherliquidator or by State or Federal officials, or b. immediately on the filing of a petition under any State or Federal statuterelative to bankruptcy or reorganization of the ASSURED, or assignment forthe benefit of creditors of the ASSURED, or c. immediately upon such ASSURED ceasing to exist, whether through mergerinto another entity, disposition of all of its assets or otherwise. The COMPANY shall refund the unearned premium computed at short rates inaccordance with the standard short rate cancellation tables if terminated by theASSURED or pro rata if terminated for any other reason. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 17 of 19 Conditions And Limitations Termination If any partner, director, trustee, or officer or supervisory employee of anASSURED not acting in collusion with an Employee learns of any dishonest (continued) actcommitted by such Employee at any time, whether in the employment of theASSURED or otherwise, whether or not such act is of the type covered under thisBond, and whether against the ASSURED or any other person or entity, theASSURED: a. shall immediately remove such Employee from a position that would enablesuch Employee to cause the ASSURED to suffer a loss covered by thisBond; and b. within forty-eight (48) hours of learning that an Employee has committedany dishonest act, shall notify the COMPANY, of such action and provide fullparticulars of such dishonest act. The COMPANY may terminate coverage as respects any Employee sixty (60)days after written notice is received by each ASSURED Investment Companyand the Securities and Exchange Commission, Washington, D.C. of its desire toterminate this Bond as to such Employee. Other Insurance Coverage under this Bond shall apply only as excess over any valid and collectibleinsurance, indemnity or suretyship obtained by or on behalf of: a. the ASSURED, b. a Transportation Company, or c. another entity on whose premises the loss occurred or which employed theperson causing the loss or engaged the messenger conveying the Propertyinvolved. Conformity If any limitation within this Bond is prohibited by any law controlling this Bond'sconstruction, such limitation shall be deemed to be amended so as to equal theminimum period of limitation provided by such law. Change or Modification This Bond or any instrument amending or affecting this Bond may not be changedor modified orally. No change in or modification of this Bond shall be effectiveexcept when made by written endorsement to this Bond signed by an authorizedrepresentative of the COMPANY. If this Bond is for a sole ASSURED, no change or modification which wouldadversely affect the rights of the ASSURED shall be effective prior to sixty (60)days after written notice has been furnished to the Securities and ExchangeCommission, Washington, D.C., by the acting party. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 18 of 19 Conditions And Limitations Change or Modification If this Bond is for a joint ASSURED, no charge or modification which wouldadversely affect the rights of the ASSURED shall be effective prior to sixty (60) (continued) days after written notice has been furnished to all insured Investment Companiesand to the Securities and Exchange Commission, Washington, D.C., by the COMPANY. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 19 of 19 FEDERAL INSURANCE COMPANY Endorsement No.: 1 Bond Number: NAME OF ASSURED: ARIEL INVESTMENT TRUST AUTOMATIC ACQUISITION PERCENTAGE THRESHOLD ENDORSEMENT It is agreed that this Bond is amended by deleting in its entirety General Agreement C., Additional Officesor Employees-Consolidation, Merger or Purchase or Acquisition of Assets or Liabilities-Notice To Company, and substituting the following: C.
